Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143668                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143668
                                                                    COA: 304372
                                                                    Kent CC: 10-004237-FH
  ROBERT ANTHONY TAYLOR,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 13, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Kent Circuit Court, and we
  REMAND this case to the trial court for resentencing. The prosecutor acknowledged and
  the circuit court agreed that the defendant’s sentencing guidelines were misscored and
  that the applicable guidelines range was lower than the one within which the defendant
  was originally sentenced. However, the defendant was not present when the trial court
  affirmed the previous sentence by articulating reasons for departing from the properly
  scored sentencing guidelines range. MCL 769.34(7); MCR 6.425(F)(4).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
           h0125                                                               Clerk